Title: From John Quincy Adams to Abigail Smith Adams, 5 June 1813
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 47.
St. Petersburg 5. June 1813.

Last week I received your kind and affectionate Letter of 25. 27. February—which had been destined for France, but the vessel on board of which it was, being taken and sent into Plymouth, the Gentleman who was the bearer of your letter, (his name has not come to my knowledge) was released as a Non Combattant, and they were forwarded to me by the Mail.
Your letter of previous date—25. January by the Cartel to Liverpool, has in like manner been transmitted to me from London, and came to hand the first of this Month. Both of them have given me more pleasure than I can express—The heavy affliction with which it pleased Providence to visit us the last Autumn, and upon which your letters administer the most soothing consolation, has lost little of its bitterness by the lapse of time—The duty of resignation to the Will of Heaven has become however more practicable for the infirmity of Nature, and the pressure of the present and of the future, tend at least to divert some part of our feelings from the sufferings of the past.
You have observed in several of your letters, that many things have been occurring in our Country, which I ought to know, but which could not with prudence be communicated to me—Of public Affairs I know scarcely any thing but what the Editors of the London Newspapers think proper to extract from those they receive from America. The New England votes at the Presidential Election (Vermont excepted) have given me a sufficient indication of the temper prevailing in that part of the Country. The federalists in abandoning the standard of their former Candidates, Pinckney and King, and ranging themselves under the banners of Mr. Clinton, have at least shewn that they are not chargeable with undue attachment to Men. Measures and not men has been sometimes a favourite maxim among Republicans. By accepting Mr. Clinton for their leader, the federalists have illustrated their principles more unequivocally than in any of their earlier proceedings. But the objects of party controversy are so perpetually changing in America, that consistency is no more to be expected in adherence to men than to measures. As the rallying word of this new Party, is Peace, an object so desirable in itself, and so congenial to the Spirit of the People in America, they have a fair prospect of rising in popularity—Mr Clinton has very recently declared himself as explicitly and in as strong terms as could be desired on the subject of the Union. This has for the last nine or ten years been the Avid spot of New England federalism. I have not hear’d of any thing on his part that indicated or implied my dereliction of his principles; I hope therefore that he will never Countenance the project of Seperation—We have nothing else to dread.
The exploits of our heroes upon the Ocean, have not only saved our National character from sinking in the eyes of Europe, but have excited universal astonishment in this Continent, and a perfect frenzy of resentment in England. Our disasters by Land would have made us the scorn and derision of mankind, if the naval victories, had not redeemed our fame. Hitherto we have rather gained than lost in the Estimation of the World, by these vicissitudes of War, but upon the Water the contest is too unequal—the day of misfortunes must come, and if we continue the burlesque upon War, which we have so often been exhibiting before Canada, our Consideration will be irretrievably lost—Every allowance is made for our ignorance and inexperience; but these excuses cannot always be admitted. The year of noviciate is nearly past, and if we are ever to form soldiers it is time to shew it by some other token than surprizes and surrenders—It is there after tall that we can alone expect ever to make any impression upon our Enemy—Our frigate warfare must be nearly if not quite at an end—Our privateering has had its harvest. If we can build and equip line of battle ships and frigates in numbers sufficient to form a Squadron, we may give our Lady Macbeth Mother, a new demonstration of the legitimacy by our descent from herself, but years must pass before this will be practicable, and in the mean time she will fill the blank of our History with fire and blood, and what is worse than both, with shame, unless we shew her other Generals and other Warriors, than we have yet sent to bluster with Proclamations, and capitulate to half their numbers.
The Events of the last year in the North of Europe have materially changed the face of the World, and have probably produced a great approximation towards a European Peace, though its symptoms are yet scarcely perceptible—The last Military Season began by presenting the aspect of France, with all Germany and Italy invading Russia. This Season has commenced by shewing Russia, with almost all Germany, Sweden, Denmark & England, invading France.—France, to the astonishment of the World, and I confess to mine, has risen like the Antaeus from her fall.—Napoleon, instead of sinking under his Calamities, has already returned to the field, less powerful but perhaps not less formidable than before. The first effect of his appearance was a battle, which his adversaries have solemnized as a Victory, for it was celebrated here by the usual appendage of triumph, a Te Deum—But after this Victory they retreated—The storm that has been hathoring over his head is at this moment bursting upon him in all its fury, and the chances are of excessive odds that he will perish in it—The fate of France is involved in that of his person—There appears scarcely a possibility that he should escape the forces that are now brought to bear against him; if he should, he will be entitled beyond all controversy to the title of a great man. He had never before stood the trial of Adversity; but it has now come with a severity proportioned to the greatness of his Fortune.
Another favourite of the fickle Goddess, has been just called in the midst of a triumphant march to pay the debt of Nature. The Commander in Chief of the Russian Armies, Prince Kutuzoff Smolensky, died on the 28th. of April, four days before the battle of Lutzen—He was appointed to the command in August last, while Napoleon was in the midst of his victorious march to Moscow—He did not succeed in saving that Metropolis, but as the misfortunes of the french Emperor commenced immediately afterwards, the Russian Field Marshal has had the honours of Victory over him; indebted for them more to Famine and Frost than to any very signal display of Genius or of Skill—He died at Bunzlau in Silesia, and his remains have been transmitted to this place—While his body lay there, in the Coffin, & exposed to public view, a Lady took an opportunity, to slip a crown of laurel round his brows. A silent tribute to his fame; but for delicacy of sentiment & pathos of expression worth an hundred Volumes of funeral Eulogy. The Emperor Alexander also, in a letter to the Prince’s Widow, has done honour to his General and to himself.
I am ever faithfully your’s.
